Citation Nr: 1536437	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disability.

2.  Entitlement to service connection for a skin disability, to include dermatitis.

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a vision disability.

6.  Entitlement to service connection for hair loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, June 2010, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2007, the RO denied service connection for a sleep disorder and for a skin condition of dermatitis.  In October 2012, the RO denied service connection for hypertension, a vision disability, and hair loss.  These issues were certified as perfected for appeal.  The RO determined that an appeal was not timely as to service connection for lupus, which was denied in a June 2010 rating decision.  The filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, however, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  For the reasons discussed below, the Board finds that waiver of the timeliness requirement is warranted in this case.  Other issues that the Veteran initially appealed have been granted in full and are not before the Board.

The Veteran submitted a specific claim for lupus in November 2009, in the same month that he perfected an appeal from the denial of dermatitis.  In June 2010, the RO denied service connection for lupus, which includes skin manifestations.  The Veteran appealed, a Statement of the Case was issued in November 2013, and he submitted an appeal as to lupus in May 2014.  The RO notified the Veteran in October 2014 that this appeal was not timely and would not be accepted because it was submitted more than one year after notice of the rating decision and 60 days after the Statement of the Case.  See 38 C.F.R. § 20.200, 20.302 (2015).  Previously, however, in a June 2014 letter, the RO had provided conflicting information to the Veteran, stating both that the appeal period had expired from the June 2010 decision and also that he had filed an appeal for lupus and this issue would be addressed through the appeals process.  Additionally, in his July 2010 notice of disagreement from the denial of lupus, the Veteran indicated that he had reported lupus to his VA providers but was only given hydrocortisone.  The Veteran has essentially complained of lupus as his primary skin condition, along with other symptoms of lupus.  Therefore, the Board will take jurisdiction over the claim for lupus.

The issue of service connection for left leg and foot blockages has been raised by the record in July and August 2013 statements.  The Veteran filed a claim for this condition in July 2013, then indicated that he wished to withdraw the claim shortly thereafter.  In August 2013, he indicated that he again wanted to file a claim or to continue his claim for this condition.  The RO notified the Veteran in September 2013 that he must submit a claim to "reopen"; however, as this claim had not been adjudicated, it is still an original claim.  Further, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Other issues have also been raised by the record, but not yet adjudicated by the AOJ: entitlement to aid and attendance for the Veteran and for his spouse in a June 2014 report of contact; service connection for left hip arthritis in a May 2014 statement; and entitlement to a total disability rating based on individual unemployability (TDIU) based on coronary artery disease in a January 2014 VA Form 21-8940.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  Id.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran was diagnosed as having obstructive sleep apnea via a polysomnogram conducted by a private provider in November 2011.  This record noted co-morbidities of hypertension, depression, and coronary artery disease.  During the pendency of the appeal, the Veteran was granted service connection for coronary artery disease, prostate cancer, and posttraumatic stress disorder (PTSD), including symptoms of depression.  Therefore, there is an indication that the Veteran's sleep apnea may be related to service-connected disabilities.  

The Veteran has claimed service connection for a lupus with manifestations in the skin and otherwise, as well as for a skin condition of dermatitis.  As noted below, there are several current skin diagnoses, and it is unclear whether he has a current or chronic diagnosis of lupus.  There is also a suggestion of complications with the eye and hair loss due to lupus.  As such, the claims for vision disability and hair loss are inextricably intertwined with the claim for lupus.  Further, there is an indication that at least part of the Veteran's skin condition, hemifacial atrophy, may be related to his now service-connected coronary artery disease.  The VA examiner's opinion regarding the etiology of the current skin conditions is inadequate, and a remand is required for an addendum opinion and clarification of the current disability.

A December 2005 VA primary care record noted a history of "discoid? lupus" in 1982 that caused a loss of fatty tissue in the face and alopecia (or hair loss).  The Veteran reported a dry rash on his hands, and examination showed fat pad atrophy on the face and dry plaques on the finger dorsum.  The provider diagnosed history of discoid lupus, "SLE?" (systemic lupus erythematosus), and eczema.  A May 2008 VA primary care record noted active problems including contact dermatitis and other eczema, and the Veteran reported a history of possibly discoid lupus diagnosed by biopsy at Hermann Hospital.  The provider noted that there was no serological evidence of lupus in current lab results.

A September 2, 2010, VA dermatology record noted the Veteran's asymmetric face problem, and stated that it was likely hemifacial atrophy and possibly related to CVD (or cardiovascular disease).  A September 7, 2010, record then noted that the Veteran's hemifacial atrophy was suspected to be secondary to scleroderma/ morphea.  He reported a history of lupus, type unknown, that he had taken Plaquenil for 3-4 years in the mid-1990s and that he had no treatment since then.  The provider noted that lab results indicated negative ANA in 1994 and 2005.  

In a November 2010 VA dermatology clinic record, the Veteran reported having symptoms of hemifacial atrophy to some degree since the 1980s, and he was noted to have a remote history of lupus.  A September 2011 record noted hemifacial atrophy, suspected to be Parry-Romberg variant of linear morphea.

In addition to VA records, private records from a dermatology clinic in July 2010 indicated that the Veteran was seen for lupus, which he reported as being present for 20-30 years.  He was concerned about facial atrophy of the temple and ears and joint pain, and examination showed abnormal hair.  The Veteran also asked about whether the toxins in Vietnam had caused his lupus.  

Consistent with the Veteran's reports of prior treatment for lupus, private records from H. Hospital in February and March 1989 (see Volume 1 of claims file) included a brain CT for a submandibular mass and a biopsy that was found to be consistent with lupus profundus (left submandibular skin and left preauricular mass), fat necrosis, acute and chronic inflammation.  In March 1989, the Veteran complained of a history of lupus panniculitis, and he presented with a history of firm swelling of the left jaw for greater than one year, as well as a right swollen eye.  

An October 2014 VA dermatology examination (see VBMS) report identified the Veteran's current skin diagnoses as Parry-Romberg Syndrome/linear morphea, diagnosed in 2010, and postinflammatory hyperpigmentation (PIH), diagnosed in 2013.  The examiner opined that the current conditions were less likely than not incurred in or caused by service; however, she just summarized one of the VA records from September 2010 and service treatment records showing treatment for rash in 1969, and stated that these current conditions were not caused by or result of the rash in service which was dermatophytosis/tinea cruris or by exposure to Agent Orange, noting that they are not presumptive conditions.  A summary of medical evidence does not constitute a rationale, and the VA examiner did not provide an explanation for her conclusions.  Therefore, an addendum opinion is required.  Further, secondary service connection should be addressed, as there is a suggestion that hemifacial atrophy may be related to the Veteran's coronary artery disease.

Concerning hypertension, a VA examination or opinion is necessary to address the question of secondary service connection as related to coronary artery disease.  In a November 2005 VA treatment record, the Veteran reported being diagnosed with hypertension in 2004, and he had been recently diagnosed with coronary artery disease.  A June 2011 VA examination for ischemic heart disease (IHD) stated that diagnoses pertaining to IHD included coronary artery disease and hypertension; however, there was no indication as to causation or aggravation and no explanation for this notation.  VA has also recognized a possible relationship between hypertension and PTSD.  Thus, an addendum opinion is needed for these questions.

As noted above, there is some indication of complications with the right eye when the Veteran underwent testing related to lupus in 1989.  More recent VA records noted complaints of blurry vision for more than one year in December 2005.  A June 2011 private record from K-S clinic again noted complaints of blurry vision and found a cataract, dry eyes, and the need for a new glasses prescription, and the Veteran was noted to be a glaucoma suspect.  The claim for a vision disability is inextricably intertwined with the claim for lupus and, therefore, must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner for an opinion as to whether of the Veteran's claimed disabilities as stated below are the result of a disease or injury in service.  If an examination is necessary to respond to these questions, schedule the Veteran for an examination.  

NOTE: The examiner should provide reasons for any opinion provided.  The report should be consistent with consideration of all pertinent lay and medical evidence, including but not limited to the summary in the discussion above.

If the examiner rejects the Veteran's reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with other evidence.  

Further, if an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

(a)  For a skin disorder, including but not limited to dermatitis or lupus, request an addendum opinion from the October 2014 VA dermatology examiner, or another appropriate examiner if she is not available.  

Does the Veteran currently have lupus?  In other words, was the lupus treated starting in the 1980s chronic, or did it resolve to no current diagnosis?

Was any currently diagnosed skin disorder, dermatitis, lupus, or otherwise, at least as likely not (50 percent probability or more) incurred as a result of service, to include herbicide exposure or rashes in service?  

Also, with regard to lupus, state whether the Veteran's current hair loss or vision disability was at least as likely as not caused or aggravated by lupus (in the event lupus is determined to be service-connected).

The examiner must provide an explanation or rationale for each opinion provided, not just a mere summary of records or conclusory statement that there is no relationship to service or to Agent Orange.

(b)  For the Veteran's diagnosed obstructive sleep apnea, request an opinion from an appropriate VA examiner regarding the following:  

Was sleep apnea at least as likely as not proximately caused by his coronary artery disease or PTSD?  

Also, if there was no causation, was sleep apnea at least as likely as not proximately aggravated (worsened beyond its natural progression) by coronary artery disease or PTSD?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

(c)  For hypertension, forward the entire claims file to the June 2011 VA cardiac examiner or another appropriate examiner if that individual is not available, for an addendum opinion on the following:  

Was the Veteran's hypertension at least as likely as not proximately caused by his coronary artery disease or PTSD?  

Also, if there was no causation, was hypertension at least as likely as not proximately aggravated (worsened beyond its natural progression) by coronary artery disease or PTSD?  

If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

3.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning this matter to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

